                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 RANCHERS-CATTLEMEN ACTION
 LEGAL FUND, UNITED                                      CV-16-41-GF-BMM
 STOCKGROWERS OF AMERICA,

                      Plaintiff,                          ORDER ADOPTING
                                                           FINDINGS AND
 vs.                                                     RECOMMENDATIONS

 SONNY PERDUE, in his official capacity
 as Secretary of Agriculture, and the
 UNITED STATES DEPARTMENT OF
 AGRICULTURE,

                     Defendants,

 vs.

 MONTANA BEEF COUNCIL, et al.

                     Defendant-Intervenors.




                                    Introduction

       This Court answered the exact question now before it nearly three years ago

when it adopted Magistrate Judge John Johnston’s findings and recommendations

to grant a preliminary injunction in favor of Plaintiffs on the basis that the federal

Beef Checkoff Program violated the First Amendment. This Court adopted
                                           1
Magistrate Judge Johnston’s findings in full. The Ninth Circuit affirmed. As this

litigation wound its way from the Magistrate Judge to the Ninth Circuit, the United

States Department of Agriculture (“USDA”) began entering into memorandums of

understanding with a number of qualified state beef councils that remain parties to

this litigation. These memorandums gave USDA broad new authority over any

potential speech that the beef councils might produce. The parties all filed motions

and cross motions for summary judgment.

      Magistrate Judge Johnston reversed course and now recommended granting

summary judgment in favor of Defendants and Defendant-Intervenors. He outlined

why the memorandums of understanding—which no beef council had entered until

after Magistrate Judge Johnston had issued his first findings and

recommendations—provided sufficient control of qualified state beef councils’

speech for that speech to qualify as government speech and thus not run afoul of

the First Amendment. All parties objected in full, or in part, to Magistrate Judge

Johnston’s Findings and Recommendations. And so, three years after having

answered this question once before, this Court faces the questions of whether the

federal Beef Checkoff Program violates the First Amendment.

                               Standard of Review

      The Court reviews de novo findings and recommendations to which the

parties make objections. 28 U.S.C. § 636(b)(1). No review is required of proposed
                                        2
findings and recommendations to which no objection has been made. Thomas v.

Arn, 474 U.S. 140, 149-152 (1986). “The court shall grant summary judgment if

the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

                                   Background

      Congress passed The Beef Promotion and Research Act of 1985 (“Beef

Act”) “to strengthen the beef industry’s position in the marketplace and to maintain

and expand domestic and foreign markets.” 7 U.S.C. § 2901(b). To accomplish this

goal, Congress imposed a $1 assessment, or “checkoff,” on cattle producers for

each head of cattle sold in the United States. See id. The checkoff would fund beef-

related promotional campaigns. Congress also created the Beef Board and Beef

Promotion Operating Committee to run the checkoff program and assist in crafting

the research and promotion plans undertaken with checkoff funds. 7 U.S.C. §

2904(1)-(5); see also 7 C.F.R. §§ 1260.141, 1260.161.

      While Congress created this federal program to strengthen the beef industry,

it also recognized that “State and national organizations [already] conduct[ed] beef

promotion, research, and consumer education programs that [were] invaluable to

the efforts” of maintaining beef markets. 7 U.S.C. § 2901(a)(5). So Congress gave

these state entities a role to play in this new beef-market-strengthening regime by

allowing qualified state beef councils (“QSBCs”) to collect the checkoff
                                          3
assessments on behalf of the Beef Board. See 7 C.F.R. § 1260.172(a)(2). QSBCs

must receive certification from the Beef Board before they may collect

assessments. See id. § 1260.181(a). In certain limited circumstances, the Beef

Board may decertify QSBCs. (See Doc. 40-1 (Payne Declaration) ¶ 29 (citing 7

C.F.R. § 1260.181).)

      QSBCs that collect the checkoff funds may retain $0.50 to fund its own

promotional activities. It must send the remaining $0.50 to the Beef Board. 7

U.S.C. § 2904(8)(C); 7 C.F.R. § 1260.172(a)(3). This process operates as the

default payment for checkoff funds. Producers, if they so choose, can opt-out under

the “Redirection Rule” of paying QSBCs any of their assessment. This rule allows

producers to “request a redirection of assessments from a Qualified State Beef

Council to the Board” by “submitting a redirection request.” 7 C.F.R. §

1260.172(a)(7). QSBCs agree that any such requests “will be honored” as a

condition of certification. Id. § 1260.181(b)(8).

      QSBCs may only uses checkoff funds in a limited manner. QSBCs may only

engage in promotional activities that “strengthen the beef industry’s position in the

marketplace.” 7 C.F.R. § 1260.181(b)(1); see 7 C.F.R. § 1260.169 (defining

activities that QSBCs may conduct under § 1260.181(b)(1) to include “projects for

promotion” of the beef industry). At the same time, QSBCs must certify that they

will not use any of the money that they receive under the Beef Checkoff Program
                                          4
to promote “unfair or deceptive” practices, or to “influenc[e] governmental

policy.” 7 C.F.R. § 1260.181(b)(7).

      On top of these limits, QSBCs have begun entering into Memoranda of

Understaning (“MOU”) that give USDA significant discretion to approve or reject

any and all QSBC promotional activities. Under the MOUs, QSBCs agree to

submit to USDA “for pre-approval any and all promotion, advertising, research,

and consumer information plans and projects.” (Ex. 18, Doc. 91-1 at

RCALF_000045.) QSBCs also must provide USDA with advance notice of any

QSBC board meetings and allow a USDA official to attend. (Id.) USDA may

“direct the Beef Board to de-certify” the QSBC if the QSBC fails to comply with

the MOU. (Id. at RCALF_000046.) Decertified QSBCs cannot receive checkoff

funds. (Id.)

                  I.     R-CALF Possesses Article III Standing

      Magistrate Judge Johnston determined that R-CALF had Article III standing

to bring this lawsuit. (Doc. 135 at 4-7.) Article III limits courts to deciding “cases”

or “controversies.” See U.S. Const. art. III. Courts have distilled the case or

controversy requirement into a familiar three-part test—injury-in-fact, causation,

and redressability. Steel Co. v. Citizens for a Better Env., 523 U.S. 83, 102-03

(1998). As the party invoking the court’s jurisdiction, R-CALF bears the burden of

proof for each element. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016).
                                         5
      Organizations can invoke a court’s jurisdiction by demonstrating a few

additional elements on top of the typical three. These additional requirements

differ depending on whether the organization brings the lawsuit on behalf of itself

or its members. To bring a lawsuit on behalf of its members, the organization must

demonstrate that “(a) its members would otherwise have standing to sue;” (b) the

suit is “germane to the organization’s purpose;” and “(c) neither the claim asserted

nor the relief requested requires the participation of individual members,” as is the

case here, where “the association seeks a declaration [or] injunction.” Hunt v.

Wash. State Apple Advert. Comm’n, 432 U.S. 333, 343 (1977) (quoting Warth v.

Seldin, 422 U.S. 490, 515 (1975)). An organization may bring a lawsuit on its own

behalf “[when] it show[s] a drain on its resources from both a diversion of its

resources and frustration of its mission’” in response to the alleged unlawful act.

Valle del Sol Inc. v. Whiting, 732 F.3d 1006, 1018 (9th Cir. 2013) (additions in

original) (quoting Fair Hous. Council of San Fernando Valley v. Roommate.com,

LLC, 666 F.3d 1216, 1219 (9th Cir. 2012)).

      Magistrate Judge Johnston found that R-CALF had demonstrated

associational standing to bring this lawsuit on behalf of itself against all of the

QSBCs and on behalf of its members against 12 of the 15 QSBCs. (Doc. 135 at 6-

7.) No party objected to this part of Magistrate Judge Johnston’s analysis.


                                           6
      Although they do not object to Magistrate Judge Johnston’s findings about

organizational standing, Defendant-Intervenors object to whether R-CALF has

satisfied the redressability prong of Article III standing. (Doc. 138 at 2-8.)

Magistrate Judge Johnston rejected Defendant-Intervenors’ argument about

redressability because this Court had “rejected a nearly identical argument in its

opinion in 2016” and nothing since then would have changed Magistrate Judge

Johnston’s analysis. (Doc. 135 at 7.)

      Defendant-Intervenors object to Magistrate Judge Johnston’s findings in five

ways. They seem to argue that Magistrate Judge Johnston contradicted himself

because he ruled that QSBCs “were engaged in government speech” and thus this

Court could not offer any redress. This argument impermissibly collapses the

Court’s standing analysis with its merits analysis. Plaintiffs only fail to satisfy the

redressability prong if they cannot receive a remedy redressing their injury even if

they win. Of course this Court cannot offer Plaintiffs a remedy that would redress

their injuries when Plaintiffs lose on the merits (i.e. whether QSBCs make

government speech). This conclusion does not preclude Plaintiffs from receiving a

remedy that would redress their injuries had Plaintiffs prevailed on the merits. See

Maya v. Centex Corp., 658 F.3d 1060, 1068 (9th Cir. 2011) (collecting cases that

distinguish between standing and the merits).


                                           7
      Defendant-Intervenors also argue that the Court cannot redress R-CALF’s

injury because R-CALF wants “the Beef Checkoff program to differentiate

between foreign and domestic beef.” (Doc. 138 at 2.) This objection fails because

it largely ignores—and does not preclude—Magistrate Judge Johnston’s finding

regarding standing. Magistrate Judge Johnston found that R-CALF had standing

because one of R-CALF’s purported purposes was “protecting domestic,

independent cattle producers.” (Doc. 135 at 6 (quoting Doc. 111 at 7).) R-CALF

has been injured by diverting resources from protecting domestic, independent

cattle producers to fighting this alleged First Amendment violation. (See id.) The

Court could redress R-CALF’s injury by an injunction preventing the alleged First

Amendment violation.

      Whether R-CALF wants the Beef Checkoff program to differentiate between

foreign and domestic beef proves irrelevant to Magistrate Judge Johnston’s

analysis. Defendant-Intervenors’ objection would only preclude R-CALF from

showing that it had standing if Magistrate Judge Johnston had found that R-

CALF’s injury arose from the Beef Checkoff program’s failure to differentiate

between foreign and domestic beef. His analysis did no such thing.

       Defendant-Intervenors other three objections relate to whether R-CALF has

suffered injury by diverting resources. First, they claim that R-CALF cannot have

standing because R-CALF has not shown that “its lack of success [lobbying]
                                     8
Congress and the Executive Branch was due to a lack of resources.” (Doc. 138 at

5.) This argument would place a requirement on organizations not mandated by

Ninth Circuit case law. R-CALF does not need to show that it will lobby Congress

and the Executive Branch successfully; it only needs to show that it will be able to

undertake more lobbying of Congress and the Executive Branch in the absence of

the alleged First Amendment violation. R-CALF has done so.

      Defendant-Intervenors make two separate, but related arguments, that both

suffer from the same flaw: they simply ignore without explanation Magistrate

Judge Johnston’s findings that R-CALF has diverted resources to fight this alleged

First Amendment violation. Defendant-Intervenors maintain that R-CALF “cannot

manufacture . . . injury [to itself] by incurring litigation costs or simply choosing to

spend money fixing a problem that otherwise would not affect the organization at

all.” (Id. at 6 (quoting La Asociacion de Trabajadores de Lake Forest v. City of

Lake Forest, 624 F.3d 1083, 1088 (9th Cir. 2010)).) Defendant-Intervenors then

argue based on a recent decision, Humane Soc’y v. Perdue, 935 F.3d 598, 601-04

(D.C. Cir. 2019)), that R-CALF must have more than a “mere interest in a problem

or an ideological injury.” (Id. at 6 (quoting Humane Soc’y, 935 F.3d at 604

(quoting PETA v. USDA, 797 F.3d 1087, 1094 (D.C. Cir. 2015))).) The thrust of

both arguments strikes at a fundamental principle underlying standing doctrine:

Plaintiffs must have a “personal stake in the outcome” of a lawsuit. Baker v. Carr,
                                          9
369 U.S. 186, 205 (1962); see City of Los Angeles v. Lyons, 461 U.S. 95, 101

(1983). Both of Defendant-Intervenors’ arguments maintain in different ways that

R-CALF lacks a personal stake in this litigation.

      Both of these arguments fail because they ignore Magistrate Judge

Johnston’s findings regarding the personal stake that R-CALF has in this litigation,

namely the diversion of its resources. As Magistrate Judge Johnston correctly

pointed out, R-CALF has diverted resources to educate producers on the use of

checkoff funds by QSBCS—the alleged problem central to this case that would

undercut R-CALF’s purpose of protecting domestic, independent cattle producers

if let unaddressed. (See Doc. 135 at 6.) Thus, R-CALF is not attempting to solve a

problem that would otherwise not affect it, but instead attempting to address a

problem that would directly undercut its entire purpose. The diversion of resources

also proves that R-CALF has not alleged some “mere interest in a problem,” but

rather has alleged a problem and the specific way that problem impacts R-CALF.

Neither of Defendant-Intervenors arguments proves availing absent some sort of

explanation about why R-CALF has not diverted 40 percent of its resources.

      II.    QSBCs Do Not Conduct Government Speech in the Absence
                                of the MOUs
      Magistrate Judge Johnston noted that “the Government tangentially claims

that it had effective control over the QSBCs’ advertising campaigns without the


                                         10
MOUs.” (Doc. 135 at 14.) Magistrate Judge Johnston endorsed this Court’s first

ruling, which address the same factual scenario now before the Court with the

exception of the MOUs. (Id.) The Government objects to this finding. This Court

has no reason to doubt its analysis from its first decision in this case, as the Ninth

Circuit affirmed. See R-CALF v. Perdue, 718 F. App’x 541 (9th Cir. 2018). The

Court rejects the Government’s objection on this issue.

           III.   QSBCs Conduct Government Speech Under the MOUs

      The First Amendment protects private parties from subsidizing speech with

which the private party disagrees. See Knox, 567 U.S. at 309. No such prohibition

applies to government speech, though. See Johanns v. Livestock Mktg. Ass’n, 544

U.S. 550, 559-560 (2005). Government’s remain accountable to its constituents for

any speech with which those constituents disagree; the same is not true of private

speech. See id. at 563.

      That said, private organizations may still make speech that falls within the

definition of government speech. See id. at 560 n.4. Private organizations make

government speech only when the federal government “effectively control[s]” the

message of the nongovernment entity. Id. at 560; see also Delano Farms Co. v.

Cal. Table Grape Comm’n, 586 F.3d 1219, 1226 (9th Cir. 2009).

      The Supreme Court has given a general description of what government

speech looks like in the context of checkoff funded organizations. The federal
                                         11
government must control the speech “from beginning to end.” Johanns, 544 U.S. at

560. The Supreme Court has considered a number of factors when determining if

speech by a checkoff funded entity qualifies as government speech. The Court

considered whether statutes and regulations “specified, in general terms, what the

promotional campaign shall contain, and what they shall not.” Id. at 561. The

Government may then delegate “development of the remaining details to an entity

whose members are answerable” to the government. Id. Whether government

officials may “attend and participate in open meetings at which” that development

occurs also proves relevant to the analysis. Id. Finally, the government must retain

ultimate veto power over the private organization’s advertisements, “right down to

the wording.” Id. at 563.

      The Ninth Circuit has recognized two critical considerations when applying

Johanns. First, the focus in a Johanns analysis must be on potential control, rather

than actual control exercised. See Paramount Land Company LP v. California

Pistachio Commission, 491 F.3d 1003, 1011 (9th Cir. 2007); see also Johanns, 544

U.S. at 560. Second, “Johanns did not set a floor or define minimum requirements.”

Paramount Land, 491 F.3d at 1011.

      Magistrate Judge Johnston made two findings related to the factors outlined

in Johanns to which no party has objected. The Court has reviewed Magistrate

Judge Johnston’s findings regarding the general terms of promotional campaigns
                                        12
and participation in QSBC board meetings. The Court agrees with Magistrate

Judge Johnston’s findings and will adopt them.

                             A. Answerability to USDA

      Magistrate Judge Johnston found that QSBC members remain answerable to

USDA through the certification and decertification process. 7 C.F.R. § 1260.181.

Through that process the Beef Board, in concurrence with USDA, approves all

QSBCs. QSBCs may not obtain checkoff funds without certification. Id. The Beef

Board similarly can revoke that certification and ability to receive checkoff

funding.

      Magistrate Judge Johnston rejected R-CALF’s argument that the QSBCs

only remain answerable to the Government if the Government appoints some or all

of their members. R-CALF noted that every board previously approved by a court

as making government speech had one or members who were appointed by the

Government. Magistrate Judge Johnston noted that the “presence of appointment

and removal powers proves significant, but the absence of those powers proves

quite little.” (Doc. 135 at 11.) He continued by stating that appointment and

removal stand as strong ways to ensure answerability, but hardly the only way.

(Id.) Magistrate Judge Johnston emphasized that “under the MOUs . . . , USDA

now retains complete final approval over all QSBC ads. This final approval gives


                                         13
USDA the option to exercise its authority to decertify a QSBC before the QSBC

ever gets the chance to disseminate advertisements.” (Doc. 135 at 13.)

      R-CALF now objects to Magistrate Judge Johnston’s findings related to the

appointment and removal of QSBC board members. R-CALF does not cite a single

case that explicitly states that boards like QSBCs that receive checkoff funds must

have at least some members appointed and potentially removed by the Federal

Government. R-CALF instead claims that because “any party had some or all of its

members appointed and likely subject to remove by the government” in other

government speech cases, QSBCs cannot undertake government speech unless at

least one of their members is appointed and likely subject to removal by the

Government. (Doc. 139 at 20-23.) R-CALF then claims that the absence of

appointment and removal of QSBC members makes QSBC speech “inconsistent

with the premise of ‘government speech’: that the First Amendment need not apply

because there is ‘democratic accountability’ for the speech.” (Id. at 22 (quoting R-

CALF II, 2017 WL 2671072, at *5).)

      This argument borders on frivolous as Paramount Land explains. There the

government appointed one member of the nine-member board. The government

also could suspend or discharge the board’s president and must “concur in any

nomination and election procedures.” Paramount Land, 491 F.3d at 1010. The

Court fails to see what practical difference as related to democratic accountability
                                          14
could possibly exist between the board in Paramount Land and QSBCs here due to

the appointment of one member of a nine-member board. And as R-CALF

acknowledges in a different part of its brief, “if a court is sure the speech ‘is from

beginning to end the message established’ by the government[,] it should not ‘draw

a line between’ minor differences in satisfying that requirement.” (Doc. 139 at 17

(quoting Paramount Land, 491 F.3d at 1011-12).) Certainly, the difference

between a board with one out of nine members and a board with zero members

appointed by the Government proves minor here.

      What is more, courts have upheld checkoff funded entities’ speech as

government speech even when the Government possessed limited appointment

power. The United States Supreme Court approved the Beef Board even though the

Government could only appoint people from a list of candidates nominated by the

trade associations. The Government was further limited by the requirement that the

members must be a geographically representative group of beef producers and

importers. See Johanns, 544 U.S. at 553. As the Ninth Circuit pointed out in

Paramount Land, both the Beef Board and the board at issue in Paramount Land

were “dominated by industry appointees, not independent third party board

members.” 491 F.3d at 1010 n.4.

      Given the Ninth Circuit’s directive that “Johanns did not set a floor or define

minimum requirements,” this Court agrees with Magistrate Judge Johnston that the
                                      15
lack of appointment and removal power proves quite insignificant here. Id. at 1011.

Rather, the focus must remain on answerability to the government, and Magistrate

Judge Johnston’s findings and recommendations correctly outline why QSBCs

remain answerable to USDA even in the absence of appointment and removal

power. The Court rejects R-CALF’s objections on this issue.

                                   B. Final Approval

       Magistrate Judge Johnston ultimately found that USDA now exercises final

approval over all QSBC advertisements. Magistrate Judge Johnston relied on the

MOUs between QSBCs and USDA. (Doc. 135 at 14-15.) Under the MOUs,

QSBCs agree to submit to USDA “for pre-approval any and all promotion,

advertising, research, and consumer information plans and projects, which [USDA]

shall review and approve or reject.” (Doc. 133-1 at 3.) The QSBCs also agree “to

submit for pre-approval . . . any and all potential contracts or agreements to be

entered into by [a QSBC] for the implementation and conduct of plans or projects

funded by checkoff funds.” (Id.) Magistrate Judge Johnston concluded that the

“MOUs gives broad pre-approval authority, without much, if any, limitation. At

bottom, QSBCs face the choice of getting USDA approval or not speaking at all.”

(Id. at 15.)

       R-CALF objects to Magistrate Judge Johnston’s findings and

recommendations on the basis that Magistrate Judge Johnston allegedly made both
                                      16
legal and factual error. R-CALF claims that Magistrate Judge Johnston legally

erred because under Matal private speech cannot “be passed off as government

speech by simply affixing a government seal of approval.” (Id. (quoting Matal v.

Tam, 137 S. Ct. 1744, 1758 (2017)).) R-CALF claims that this quote, and Matal as

a whole, show that Magistrate Judge Johnston incorrectly focused on potential,

rather than actual, level of control.

      Matal hardly undercuts Magistrate Judge Johnston’s analysis. There the

potential control the Government could exercise amounted to little more than a

rubber stamp. The Government could not inquire into whether “any viewpoint

conveyed by a mark is consistent with Government policy” and was required to

register trademarks if, in essence, a list of requirements had been met. The

Government had almost no discretion. See Matal, 137 S. Ct. at 1758.

      In the absence of discretion to approve or reject speech, the hallmark of

government speech—political accountability—disappears. If USDA had no

discretion under the MOUs to approve or reject QSBC speech, R-CALF would

have no political recourse when it saw advertisements with which it disagreed.

That would fundamentally make QSBC speech private speech. USDA has

significantly more discretion, however, to approve or reject speech than the

government agency in Matal.


                                         17
      Here, as Magistrate Judge Johnston pointed out, USDA enjoys significant

discretion to approve or reject QSBC speech. Under the MOUs, USDA will

review, and approve or reject, all promotions, advertising, research, and consumer

information plans and projects. (See Doc. 133-1 at 2.) Nothing in the MOUs limits

USDA’s ability to approve QSBC speech as it sees fit. Thus, anytime R-CALF

sees a QSBC ad that it dislikes, it may lobby USDA, who has the discretion to

approve or reject similar ads in the future.

      This analysis raises the question of R-CALF’s alleged factual error.

Although unclear in its brief, R-CALF appears to claim that Magistrate Judge

Johnston made a factual error by crediting USDA with more authority to review

QSBC speech than USDA has under the MOUs. (See id. at 24-26.) R-CALF relies

on guidelines provided to QSBCs outlining considerations that USDA will make

when evaluating QSBC speech. (Exhibit 19, Doc. 91-1 at RCALF_000760.) R-

CALF paints these guidelines as putting drastic limits on USDA’s review of QSBC

speech. A closer review of the guidelines proves otherwise.

      The guidelines retain much of the discretion that USDA retains under the

plain terms of the MOUs. The guidelines reiterate that QSBCs may not place

advertisements “prior to [USDA] approval.” (Id.) The guidelines further note that

USDA involvement will require “much analysis” and the guidelines only

encompass USDA’s considerations “[a]s much as possible.” (Id.) USDA will
                                     18
consider how and where marketing proposals will be used, how they will be

distributed, and who is the target audience. (Id. at RCALF_000763.) Critically, and

notably absent from R-CALF’s argument, USDA will consider “the overall

takeaway or net impression” of any marketing proposal. (Id.) USDA identifies the

overall takeaway or net impression as a “Key Point[]” of its consideration. On top

of that, USDA will ensure that “[a]ll statements and depictions [are] appropriate

for all audiences and [are] appropriate for the Secretary of Agriculture and all other

USDA employees to make.” (Id. at RCALF_000775.)

      All of these considerations indicate that USDA retains significant discretion

to approve or reject QSBC speech, even under the guidelines on which R-CALF

relies. R-CALF takes significant liberties with how it characterized these

guidelines in its objections. Its objection that Magistrate Judge Johnston made

factual error cannot withstand much scrutiny based upon the text of the Guidelines.

The Court will adopt Magistrate Judge Johnston’s findings regarding whether

USDA retains enough authority over QSBC speech such that QSBC speech

constitutes government speech.

IV.    Attribution of the Speech to Private Parties Does Not Per Se Transform
                        Government Speech to Private Speech

      Relying on Johanns, Magistrate Judge Johnston rejected R-CALF’s

argument that QSBCs’ speech is private speech because QSBCs present it as
                                       19
private speech. (Doc. 135 at 16-17.) Magistrate Judge Johnston noted that Johanns

addressed and rejected R-CALF’s argument on this front (Id.)

      R-CALF now claims that more recent government speech decisions state

that “part of the government speech analysis is whether viewers” believe it is the

government doing the speaking. (Doc. 139 at 26.) R-CALF relies on various cases

that dealt with government speech issues, although none of those cases dealt with

checkoff funds. (Id. (citing Walker v. Texas Div., Sons of Confederate Veterans,

Inc., 135 S. Ct. 2239 (2015); Pleasant Grove City v. Summum, 555 U.S. 460

(2009) and In re Tam, 808 F.3d 1321 (Fed. Cir. 2015) (en banc), aff’d Matal, 137

S. Ct. 1744 (2017)).)

      A number of concerns give this Court pause to adopt R-CALF’s proposed

reasoning. To start, even R-CALF acknowledges that if this Court adopted the

reasoning that R-CALF suggests, then how the speech was attributed would

represent only a “part” of the analysis. (Doc. 139 at 26.) Every factor under

Johanns weighs in favor of finding that QSBCs conduct government speech.

Second, the Court in Johanns expressed concern regarding attribution only if the

alleged speech were associated with the parties who are now in R-CALF’s

position. See Johanns, 544 U.S. at 564 n.7 (“[R]espondents enjoy no right not to

fund government speech . . . whether or not the reasonable viewer would identify

the speech as the government’s. If a viewer would identify the speech as
                                         20
respondents’, however, the analysis would be different.”) R-CALF does not allege

that QSBCs attribute the speech to R-CALF.

      Finally, R-CALF has cherrypicked convenient portions of analyses from

cases that did not involve checkoff programs. The Ninth Circuit and United States

Supreme Court have spoken when it comes to determining whether a checkoff

program constitutes government speech. All of the cases that R-CALF cites, in

turn, cite Johanns at various points. None of the cases explicitly discuss, however,

amending, overruling, or superseding Johanns. Indeed, Matal discusses Johanns,

Summum, and Walker and the different reasonings of each, implicitly

acknowledging that the government speech analysis may look different when

considering different types of speech. Absent the United States Supreme Court and

Ninth Circuit saying otherwise, this Court will continue to determine whether

checkoff programs constitute government speech by applying the factors as

outlined in Johanns.

                        V.     Third-party Organizations

      Magistrate Judge Johnston also rejected R-CALF’s arguments that QSBCs

violate the First Amendment by providing funds to third-party entities, who may

then use those funds to make advertisements. Magistrate Judge Johnston rejected

R-CALF’s argument because doing otherwise would run the “risk[] [of] micro-

managing legislative and regulatory schemes, a task federal courts are ill-equipped
                                        21
to undertake.” (Doc. 135 at 17-18 (quoting Paramount Land, 491 F.3d at 1012).)

Magistrate Judge Johnston also noted that USDA would be better suited than a

federal district court to “parse budget line items” and remedy any potential abuse

of third-party funds by QSBCs. (Id. at 18.)

      R-CALF objects to Magistrate Judge Johnston’s findings regarding third-

party use of QSBC funds. R-CALF claims that the Government must have

complete control over speech from third-parties who receive money from QSBCs

just as the Government has complete control of QSBC speech. (Doc. 139 at 16.)

According to R-CALF, however, the only limit on third-party speech by entities

that receive QSBC funds is that they must comply with the Beef Act and Order.

(Id.) And compliance with the Beef Act and Order” cannot satisfy Johanns’

requirements for government speech. (Id. at 16-17.) R-CALF then claims that

under “the F&R’s logic, a private state council can create another private entity,

transfer checkoff money to it to fund its speech, and thereby evade the First

Amendment’s prohibitions . . . . The Constitution cannot be satisfied through such

a shell game of corporate forms.” (Id. at 20.)

      R-CALF suggests that this Court can remedy the situation simply by

ordering “checkoff money only be spent if the Government can pre-approve the

speech.” (Id. at 18.) Things do no prove so simple. A slight twist on R-CALF’s

own hypothetical proves why. Say, for instance, that a QSBC used checkoff funds
                                       22
to pay for a membership in an organization. And that organization used its

membership dues to pay for advertisements that complied with the Beef Order and

Act. What then? How would R-CALF’s proposed remedy solve the problem if the

QSBC had no ability to control how this third-party used the QSBC’s membership

dues? What if this third-party transferred all membership dues to another third-

party? How does the QSBC track what happens to its membership due once it pays

the third-party? How does R-CALF’s proposed remedy resolve any of these

issues?

      Magistrate Judge Johnston’s analysis did not create this shell game but

simply acknowledged that USDA stood best suited to remedy any shell game that

does exist. USDA possesses experience and expertise in dealing with QSBCs and

their budgets that this and all federal district courts lack. Further, as the

Government notes, R-CALF continues to offer no authority for the proposition that

the government must control all speech by any third-party entity that receives

payments for goods and services from a commodity-marketing board.” (Doc. 143

at 17.) In the absence of controlling case law saying otherwise, this Court will not

impose that requirement on QSBCs.

                  VI.    R-CALF Cannot Receive an Injunction

      R-CALF unsuccessfully claimed before Magistrate Judge Johnston that it

should receive an injunction even if QSBCs conducted government speech. In
                                        23
recommending against R-CALF, Magistrate Judge Johnston noted that a party may

receive an injunction in a moot case “where there is ‘no reasonable . . . expectation

that the alleged violation will recur,’ and where ‘interim relief or events have

completely and irrevocably eradicated the effects of the alleged violation.’” Am.

Cargo Transp., Inc. v. United States, 625 F.3d 1176, 1179 (9th Cir. 2010) (quoting

Cty. of Los Angeles v. Davis, 440 U.S. 625, 631 (1979)); see Barnes, 980 F.2d at

580 (citing the same standard as outlined in Davis). Governments receive greater

deference than private parties when it comes to whether events have completely

and irrevocably eradicated the effect of the alleged violation. See Am. Cargo

Transp., Inc., 625 F.3d at 1180 (collecting cases). Magistrate Judge Johnston saw

no reason to doubt that the Government had completely and irrevocably cured the

alleged violation, and neither does this Court.

      R-CALF objects to Magistrate Judge Johnston’s recommendation that R-

CALF not receive an injunction. R-CALF claims that even though the Government

receives greater deference than a private party, the Government still must show

that any changes are “entrenched” or “permanent.” (Doc. 139 at 28 (quoting Fikre

v. FBI, 904 F.3d 1033, 1037-38 (9th Cir. 2018)).) R-CALF further claims that the

Government fails here because the MOUs here are revocable. (Id.)

      This Court remains unpersuaded by R-CALF’s objections for two reasons.

First, the Government has entered into MOUs with QSBCs uninvolved in this
                                        24
litigation. (Statement of Undisputed Facts, Doc. 100 ¶ 57.) The involvement of

QSBCs not involved in this litigation indicates that the Government has enacted a

broader policy change, not a change with the sole aim of ending this litigation.

Further, the Government may only revoke the MOUs with the consent of the

QSBCs. (See, e.g., Doc. 133-1 at 3.) Given this Court’s initial order and the Ninth

Circuit’s affirmance, the QSBCs face the choice of operating under the MOU or

consenting to withdrawal of the MOU and losing their checkoff funding. These

considerations prove sufficient to show that the MOUs stand “entrenched” in the

way that USDA and QSBCs make use of checkoff funds. See Fikre, 904 F.3d at

1037-38. The Court denies R-CALF’s request for an injunction.

                              VII. Redirection Rule

      Magistrate Judge Johnston found that the Government’s finalization of the

Redirection Rule failed to remedy the compelled subsidy problem of which

R-CALF complains. (Doc. 135 at 7-8.) Magistrate Judge Johnston relied almost

exclusively on this Court’s previous analysis rejecting the Redirection Rule when

the rule represented only a policy. The Government objects to Magistrate Judge

Johnston’s findings. Having reviewed de novo, this Court agrees with Magistrate

Judge Johnston that nothing has happened since this Court last addressed the

Redirection Rule that would change its analysis. The Court rejects the

Government’s objections.
                                         25
                VIII. R-CALF’s First Motion to Strike (Doc. 114)

      No party objected to Magistrate Judge Johnston’s recommendation

regarding R-CALF’s motion to strike (Doc. 114). Reviewing for clear error and

finding none, this Court will adopt Magistrate Judge Johnston’s recommendation

and deny R-CALF’s motion to strike as moot.

              IX.    R-CALF’s Second Motion to Strike (Doc. 144)

      R-CALF filed a motion to strike Defendant-Intervenor’s Response to R-

CALF’s objections. The Court generally tends to agree with the idea behind R-

CALF’s brief that Defendant-Intervenors have on numerous occasions stretched

legal principles and factual findings at or near their limits. That said, the Court

need not strike their responses; this Court knows when a party mischaracterizes a

legal principle or factual finding. R-CALF’s motion is denied.

                                       ORDER

      Accordingly, IT IS ORDERED that Magistrate Judge John Johnston’s

Findings and Recommendations (Doc. 135) are ADOPTED IN FULL:

      1. Plaintiff’s motion for summary judgment (Doc. 89) is DENIED;

      2. Plaintiff’s motion to strike (Doc. 114) is DENIED, as moot;

      3. Defendant Sonny Perdue, in his official capacity as Secretary of
         Agriculture, and the United States Department of Agriculture’s cross
         motion for summary judgment (Doc. 98) is GRANTED;


                                          26
      4. Defendant-Intervenors Montana Beef Council, et al.’s cross motion for
         summary judgment (Doc. 94) is GRANTED.

Further, Plaintiff’s motion to strike (Doc. 144) is DENIED, as moot.

      DATED this 27th day of March, 2020.




                                       27
